office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp kebriscoe filen-144625-06 uilc 6050i date date to program manager bsa policy operations small_business self-employed from stuart d murray senior counsel administrative provisions judicial practice procedure administration subject form_8300 reporting of bank_deposits that are payments on used auto sales this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether a deposit into a used car dealer’s bank account by one of the dealer’s independent contractors as payment on a car sale is reportable by the dealer on form_8300 report of cash payments over dollar_figure received in a trade_or_business when the deposit includes cash meaning currency and a cashier’s check each of which is less than dollar_figure but together total more than dollar_figure whether the conclusion to issue is in any way altered by the reporting requirements pertaining to fincen form_104 currency transaction report formerly treasury form filen-144625-06 conclusion sec_1 the deposit is not reportable on form_8300 because a deposit into the dealer’s bank account is not the receipt of a cash payment for purposes of the sec_6050i reporting requirements the conclusion to issue is not affected by the reporting requirements pertaining to ctrs regardless of whether they apply although they do not appear to apply here facts the two issues addressed herein are based on the following non-taxpayer-specific scenario taxpayer in the general sense of an individual or entity subject_to liability for failure_to_file a required information retrun is a schedule c sole_proprietorship that sells used motor vehicles individual a an independent_contractor of the taxpayer sells taxpayer’s vehicles exclusively individual a receives a commission for every vehicle sold taxpayer purchases most of taxpayer’s inventory of vehicles through auctions individual a buys his inventory at auction as well making the purchases under the taxpayer’s dealer’s license individual a then sells the vehicles to customers at a price in excess of what was paid at auction the taxpayer weekly pays for all the vehicles purchased through the auctions with a business check including all vehicles purchased by individual a taxpayer keeps track of all vehicles individual a buys and sells and also creates a list by month of the amounts owing from individual a for the cars individual a purchased using the taxpayer’s dealer’s license all of individual a’s retail sales in a year are reported on schedule c of the taxpayer’s income_tax return for the year and the taxpayer pays all sales_taxes individual a sells one of the cars purchased at auction to a retail customer for dollar_figure after deducting his commission dollar_figure individual a pays taxpayer dollar_figure by way of payment individual a deposits dollar_figure in cash united_states currency and a dollar_figure cashier's check into taxpayer's business bank account law and analysis issue sec_6050i provides that any person who is engaged in a trade_or_business and who in the course of that trade_or_business receives more than dollar_figure in cash in one transaction or two or more related transactions shall make the return described in presumably the taxpayer is making a profit on the transaction for example the auction price was dollar_figure in which case taxpayer has netted dollar_figure minus any costs related to the transaction filen-144625-06 sec_6050i with respect to the transaction or related transactions at the time the secretary prescribes sec_6050i requires the information_return to be made on whatever form is prescribed for this purpose form_8300 is the designated form a recipient of cash for purposes of sec_6050i reporting means the person receiving the cash sec_1_6050i-1 on prior occasions we have opined that a person’s deposit into someone else’s bank account is not receipt by the accountholder of a payment within sec_6050i while the contexts were somewhat different from the current one and the prior advice is certainly not precedential just as this advice is not precedent or determinative of what we decide now our analysis here does not lead to a different outcome we construe the word receives in sec_6050i to mean actual physical receipt in that sense the taxpayer in your scenario does not receive a dollar_figure payment the taxpayer does not physically in hand receive the money that individual a deposits into the taxpayer’s bank account consequently we conclude that the deposit-even though it exceeds dollar_figure and the transaction on which it is being paid was conducted in the course of the taxpayer’s trade or business-is not a reportable_payment under sec_6050i issue even where a payment falls within sec_6050i sec_6050i sets forth a specific exception to avoid double reporting namely cash received in a transaction that is reported by any financial_institution to treasury under the bank secrecy act’s reporting and recordkeeping requirements in title is excluded from sec_6050i reporting where it would be duplicative of the bsa reporting additionally a bank or other financial_institution is not required to file a form_8300 reporting the receipt of cash exceeding dollar_figure sec_6050i sec_1_6050i-1 sec_5313 of title governs the circumstances under which financial institutions including banks are required to report monetary transactions sec_5313 states that when a domestic financial_institution is involved in a transaction for the payment receipt or transfer of united_states coins or currency or other monetary instruments the secretary_of_the_treasury prescribes in an amount denomination or amount and denomination or under circumstances the secretary prescribes by regulation the given that it is irrelevant and we need not decide whether more than dollar_figure in cash is present ie whether the dollar_figure cashier’s check is cash see sec_1_6050i-1 defining cash as a the coin and currency of the united_states or of any other country if circulated and customarily used and accepted as money in the issuing country and b a cashier’s check bank draft traveler's check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of sec_6050i please note that we are not deciding here that if individual a made the payment dollar_figure in cash and dollar_figure in a cashier’s check directly to the taxpayer-which unquestionably would be receipt under sec_6050i-the payment would or would not be reportable on form_8300 the answer would depend on whether the payment is received in a designated reporting transaction or one in which the taxpayer knows that the split form of payment is an attempt to avoid form_8300 reporting filen-144625-06 financial_institution must file a report as the secretary directs per the implementing regulations financial institutions other than casinos must generally file a report of each deposit of currency of more than dollar_figure c f_r sec_103 b currency is defined as the coin and paper money of the united_states or of any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issuance and includes u s silver certificates u s notes and federal reserve notes and official foreign bank notes customarily used and accepted as a medium of exchange in a foreign_country c f_r h monetary instruments which are defined separately include not only currency but all negotiable instruments including personal checks business checks official bank checks cashier's checks third-party checks promissory notes under the ucc and money orders c f_r u because a cashier’s check is not currency and individual a’s deposit into the taxpayer’s bank account is of less than dollar_figure in currency then as we read the tile requirements the bank would not be obligated to file a ctr in any event the applicability or inapplicability of these requirements has no effect on our conclusion that a form_8300 is not required from the taxpayer a payment that is otherwise reportable under sec_6050i is excepted from form_8300 reporting if a ctr is required for the transaction but we have determined that the deposit is not reportable under sec_6050i for other reasons this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
